DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment dated May 10, 2021 in which claims 1-3, 5, 8, and 10 were amended, and claim 4 was cancelled, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mun (U.S. Pub. 2016/0177146) in view of Kuwabara (U.S. Pub. 2013/0044282).
Regarding claims 1-3, 10, and 11, Mun [Fig.1] discloses a laminate for a flexible image display device, comprising the pressure-sensitive adhesive layer [200] for a flexible image display device and an optical laminate [40], wherein 

at least one monomer having a reactive functional group selected from the group consisting of hydroxyl group-containing monomers, carboxyl group-containing monomers [Para.80], amino group-containing monomers, and amide group-containing monomers; and
a (meth)acrylic monomer having a linear or branched alkyl group of 1 to 24 carbon atoms [Para.66],
wherein the monomer having the reactive functional group in all monomers constituting the (meth)acrylic polymer is 0.02 to 10% by weight [Para.80];
the pressure-sensitive adhesive layer [200] for a flexible image display device is a first pressure-sensitive adhesive layer,
the optical laminate [40] includes a polarizer, a protective film, and a retardation film, and
the first pressure-sensitive adhesive layer is disposed on the optical laminate;

which contains an isocyanate-based crosslinking agent [Para.108] and/or a peroxide-based crosslinking agent;

a pressure-sensitive adhesive layer for a flexible image display device, which is formed from the pressure-sensitive adhesive composition according to claim 1, wherein a weight average molecular weight (Mw) of the (meth)acrylic polymer is from 1,000,000 to 2,500,000 [Para.117];

a flexible image display device comprising the laminate for a flexible image display device according to claim 4 and an organic EL display panel, wherein the laminate for a flexible 

wherein a window is disposed on a viewing side with respect to the laminate for a flexible image display device [Paras.140-142].

Mun [Fig.1; Paras.130-142] discloses the pressure-sensitive adhesive layer [200] can be used for a flexible image display device [at least in Para.130] comprising an optical laminate [40].  Mun discloses the optical laminate comprises various films conventionally used in a display device including polarizing films, protective films, and retardation films [Para.138].  Mun fails to explicitly disclose the specific order of the films of the optical laminate and the relative location of the first pressure-sensitive adhesive layer, specifically, wherein the optical laminate includes a polarizer, a protective film of a transparent resin material on a first surface of the polarizer, and a retardation film on a second surface of the polarizer different from the first surface of the polarizer, and the first pressure-sensitive adhesive layer is disposed on a side opposite to the surface in contact with the polarizer with respect to the protective film.
However, Mun [Paras.137-141] discloses the pressure-sensitive adhesive layer can be on one or both sides of the optical laminate, and the pressure-sensitive adhesive layers can be used in an organic EL display.  Kuwabara [Fig.5] discloses and makes obvious the various films being used in an optical laminate, and provides alternatives wherein certain films can be included or omitted.  Specifically, Kuwabara [Fig.5, right side] discloses an optical laminate wherein the optical laminate includes a polarizer [54], a protective film [52] of a transparent resin material on a first surface of the polarizer, and a retardation film [62] on a second surface of the polarizer different from the first surface of the polarizer.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the optical laminate as claimed, since it is obvious to combine prior art elements according to known methods to yield KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mun (U.S. Pub. 2016/0177146) in view of Kuwabara (U.S. Pub. 2013/0044282), as applied above, and further in view of Kang (U.S. Pub. 2013/0293096).
Regarding claims 5-9, Mun [Fig.1] and Kang [Figs.1-8] disclose and make obvious the limitations of claims 5-9,
wherein a second pressure-sensitive adhesive layer is disposed on the side opposite to the surface in contact with the polarizer with respect to the retardation film;

wherein a transparent conductive layer forming a touch sensor is disposed on the side opposite to the surface in contact with the retardation film with respect to the second pressure-sensitive adhesive layer;

wherein a third pressure-sensitive adhesive layer is disposed on the side opposite to the surface in contact with the second pressure-sensitive adhesive layer with respect to the transparent conductive layer forming a touch sensor;

wherein a transparent conductive layer forming a touch sensor is disposed on the side opposite to the surface in contact with the protective film with respect to the first pressure-sensitive adhesive layer;



Kang [Figs.1-8] discloses a flexible display comprising a flexible touch screen, comprising an optical laminate with a polarizer [20] and protective film [Para.67], and retardation film [10b,c], as well as various 1st through 3rd adhesive layers.
It would have been obvious to combine Mun and Kang, since it is obvious to combine prior art elements according to known methods to yield predictable results.  It has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.
Overall, Applicant’s arguments are not persuasive.  The claims stand rejected and the Action is made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAC H AU/Primary Examiner, Art Unit 2822